EXHIBIT 99.2 MEDIA SCIENCES INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS As of June 30, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Taxes receivable Deferred tax assets – Prepaid expenses and other current assets Total Current Assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS: Goodwill and other intangible assets, net Deferred tax assets – Other assets Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable Accrued compensation and benefits Other accrued expenses and current liabilities Short-term capital lease obligation – Accrued product warranty costs Deferred rent liability Deferred revenue Total Current Liabilities OTHER LIABILITIES: Long-term debt, less current maturities Deferred rent liability 10% subordinated debt, net of discount of $255,376 in 2010 and$401,830 in 2009 Deferred revenue, less current portion – Deferred tax liabilities – Total Other Liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY: Preferred Stock, $.001 par value Authorized 5,000,000 shares; none issued – – Common Stock, $.001 par value 25,000,000 shares authorized; issued and outstanding, respectively, 13,292,374 and 12,699,914 shares in 2010 and 12,397,757 and 11,771,966 shares in 2009 Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total Shareholders' Equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ MEDIA SCIENCES INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Year Ended June 30, NET REVENUES $ $ COST OF GOODS SOLD: Cost of goods sold, excluding depreciation and amortization, product warranty, and shipping and freight Depreciation and amortization Product warranty Shipping and freight Total cost of goods sold GROSS PROFIT OTHER COSTS AND EXPENSES: Research and development Selling, general and administrative, excluding depreciation and amortization Depreciation and amortization Impairment charge – Litigation settlement – ) Total other costs and expenses LOSS FROM OPERATIONS ) ) Other income – Interest expense ) ) Interest income Loss on change in fair value of warrant liabilities ) – Amortization of debt discount on convertible debt ) ) LOSS BEFORE INCOME TAXES ) ) (Provision) benefit for income taxes ) NET LOSS $ ) $ ) LOSS PER SHARE Basic $ ) $ ) Diluted $ ) $ ) WEIGHTED AVERAGE SHARES USED TO COMPUTE LOSS PER SHARE Basic and diluted MEDIA SCIENCES INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Year Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash providedby operating activities: Depreciation and amortization Stock-based compensation expense Deferred income taxes ) Impairment charge – Provision for inventory obsolescence ) Provision (recovery) of allowance for returns and doubtful accounts ) Amortization of debt discount on convertible debt Loss on change in fair value of warrant liabilities 38 – Changes in operating assets and liabilities : Accounts receivable ) Inventories Current and long-term income taxes receivable/payable ) Prepaid expenses and other assets ) Accounts payable ) Accrued compensation and benefits ) ) Other accrued expenses and current liabilities ) ) Deferred rent liability ) ) Deferred revenue ) ) Deferred taxes – Net cash providedby operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment ) ) Proceeds from disposition of property and equipment – Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Decrease (increase) in restricted cash ) Bank line of credit proceeds (repayments) ) Capital lease obligation repayments ) ) Proceeds from issuance of subordinated convertible debt – Net cash provided (used) by financing activities ) Effect of exchange rate changes on cash and cash equivalents ) ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF YEAR CASH AND CASH EQUIVALENTS, END OF YEAR $ $ SUPPLEMENTAL CASH FLOWINFORMATION: Interest paid $ $ Income taxes refunded $ ) $ ) SUPPLEMENTAL DISCLOSURE OF NON-CASH TRANSACTIONS: Capital lease additions $
